Title: From Thomas Jefferson to John Mason, 16 September 1789
From: Jefferson, Thomas
To: Mason, John



Dear Sir
Paris Sep. 16. 1789.

In answer to your favor of the 8th. inst. I am to inform you that no premium is as yet decided on for the importation of wheat or flour after the present month. The ministers however are sensible there will be a want of that article, and seem disposed to give a premium. They will take it into consideration very shortly, and make it public if they decide on a bounty. With respect to tobacco, the purchases by the farms languish for two reasons. 1st. They have no money: 2dly. It is much believed they will be suppressed and the commerce of tobacco set free. Both of these reasons are of a nature to render all applications to the minister useless for pressing the farmers to purchase. Their disability is derived from the situation of the government itself. As far as I can judge there will be  little or nothing purchased by the farmers for a year to come. Wheat and flour will be the important articles.—I expect to leave this place in 10. days for America from whence I shall return in April. In the mean time Mr. Short is named Chargé des affaires here during my absence. I have the honor to be Sir Your most obedt. humble servt,

Th: Jefferson

